313 S.W.3d 235 (2010)
STATE of Missouri, Respondent,
v.
Donald COX, Appellant.
No. ED 93180.
Missouri Court of Appeals, Eastern District, Division One.
June 15, 2010.
Danelle Carter-Duffy, St. Louis, MO, for appellant.
Chris Koster, John M. Reeves, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Donald Cox appeals from the judgment of the trial court entered after a jury convicted him of stealing a motor vehicle in violation of section 570.030 RSMo 2000. The trial court sentenced Cox as a prior and persistent offender to a term of fifteen years' imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose *236 would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).